                   Case 1:18-cv-01130-RP Document 44 Filed 01/13/20 Page 1 of 8
                                                                                         FILED
               3   2.OZQ                                                                 JAN 1      O'
                                 ITED STATES DISTRICT COURT
            j1
'LTERN
 CLEfl
                                   DISTRICT OF TEXAS          AUSTIN DI VlSI
                                                                                 CLK,    Y.. OIb1ICT
                                                                                           DlriCi o
                                                                                                         COUFT

                                                                                               DEPUTY CL RK




         CHIOMA NWAUWA, an individual,

                                                             NO. 1:18-cv-01130-RP
                           Plaintiff
                    I,,




         KINGSLEY UGOGHUKWU, an                            MOTION TO REDACT SENSITIVE

 individual.                                               PERSONAL AND FINANCIAL
                                                           INFORMATION OR SEAL

                           Defendant




This Plaintiff hereby respectfully requests that the Court seal or redact sensitive information in the suit
in accordance with Rule 76 of the Texas Rules of Civil Procedure or redact sensitive family law,
financial and personal details . While the merits of this case are legitimate and authentic because
Kingsley did not provide for me, the sensitive family issues, financial details and personal
information, including the spiteful and false allegations by Kingsley, which I was not given the
opportunity to dispute in the Preliminary Injunction has brought so much embarrassment, threats,
psychological and emotional pain to my family and is putting my life and child at risk. My family
in Nigeria has been receiving threats of kidnap for money.




 Motion to Seal
         CASENO.      1: 18cv01130.RP
                  Case 1:18-cv-01130-RP Document 44 Filed 01/13/20 Page 2 of 8




             I. FACTS
 This is a lawsuit for financial support that is owed to Plaintiff Chioma Nwauwa because Defendant
 Kingsley Ugochukwu served as her U.S. immigration sponsor, signing a binding contract for her
 benefit. The Complaint in the case at bar was filed approximately a year ago on December 31,
 2018. Defendant was personally served with the Summons and Complaint on

 February   15,   2019. Defendant then appeared in this matter pro se and filed a series of three
 motions to dismiss which have been mooted by this Court. Plaintiff filed a voluntary motion to
 dismiss the suit without prejudice in the best interests of the child and to encourage an amicable
 coparenting. The Court granted plaintiffs motion and the suit was dismissed without prejudice.




Motion to   Seal
      CASENo. 1:       18cv01130 .RP
                  Case 1:18-cv-01130-RP Document 44 Filed 01/13/20 Page 3 of 8



II. ARGUMENT

Rule 76 Texas Rules of Civil Procedure states that court records, as defined in this rule, are
presumed to be open to the general public and may be sealed only upon a showing of all of
the following:

(a) a specific, serious and substantial interest which clearly outweighs:

(1) this presumption of openness;

(2) any probable adverse effect that sealing will have upon the general public health or
safety;

(b) no less restrictive means than sealing records will adequately and effectively protect the
specific interest asserted.



   (a) A specific, serious and substantial interest which clearly outweighs

          (1) Presumption of openness

          The threats of kidnap against my family and I and the sensitive financial and personal
          information and extremely false and spiteful allegations by Kingsley which are
          shown in the preliminary injunction order and which clearly was not addressed by my
          counsel is jeopardizing the saftey of my family, child and the plaintiff and putting us
          at risk of grave harm, this issue is of specific, serious and of substantial interest

          (2) Any probable adverse effect that sealing will have upon the general public health
             or safety;

          The redacting of sensitive information or sealing of this suit does not prejudice or
          have effect or bearing on public health and saftey of the public, instead it has
          significant adverse effect on the plaintiff, child and her family.



   (b) No less restrictive means than sealing records will adequately and effectively protect
          the specific interest asserted.


 Motion to Seal
          CASENo.   1:    18cv01130 .RP
                Case 1:18-cv-01130-RP Document 44 Filed 01/13/20 Page 4 of 8

       The less restrictive means that will protect the specific interest is redacting sensitive
       personal and financial information, especially the notes added in the preliminary
       injunction order. I also was very shocked to learn that the fraud allegation was not
       disputed, neither was the allegation by Kingsley of causing an overdraft of a joint
       bank account he was clearly using for his personal gain. These allegations are wrong
       and I dispute them in all ramifications.


III. CONCLUSION
Plaintiff has no interest in pursuing sanctions against Defendant for his spiteful, defamatory and
frivolous allegations at this time and just wants to put an end to any suit or situation that will impede
safety of the plaintiff and child and continue to prevent a successful and amicable coparenting with
Kingsley. Plaintiff also does request that the Court seal this suit or sensitive information redacted
because of the sensitive family law issues and personal and financial information which are now in
the public domain and causing more harm than if left unsealed. I respectfully request that this Court
enter an Order (a) Sealing the case on plaintiff's behalf (b) Or Redacting financial details and notes
entered as undisputed in the preliminary injunction with regards to induced into marriage and
overdraft of joint account (c) Such other and further relief that this court deems just and proper.




 Motion to Seal
      CASENo. 1: 18cv01130 .RP
                Case 1:18-cv-01130-RP Document 44 Filed 01/13/20 Page 5 of 8


                          CERTIFICATE OF SERVICE

       I hereby certify that on this today I caused the foregoing document and all

       exhibits to be served upon the following individuals in the manner indicated

       below:




        Manner of service:                          Kingsley Ugochukwu
                                                    515 E Slaughter Lane Apt 2303
        Priority mail, postage prepaid; and         Austin TX 78744-0044
        Email

                                                    Kingslevugochukwu@gmail.com
                                                    kingzbosskinz@ gmail.corn



                  7th,   2020
 Dated: January

Is! Chioma Nwauwa
  Li

  N
            Case 1:18-cv-01130-RP Document 44 Filed 01/13/20 Page 6 of 8

                         UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF TEXAS             AUSTIN DIVISION




  CHIOMA NWAUWA, an individual,

                        Plaintiff,                  NO. l:18-cv-01 130-RP



  KINGSLEY UGOCHUKWU, an                           (Proposed] ORDER ON PLAINTIFF'S
   individual.                                     MOTION TO SEAL

                         Defendant


          Order Granting Motion to Redact Sensitive Information or Seal

          THE COURT received the Motion to Seal filed by Chioma Nwauwa, Plaintiff and
          ORDERS this case sealed.



          SIGNED on




ORDER    PAGE    1


    CPE NO. 1:18-cv-Ol 130-.RP
                 Case 1:18-cv-01130-RP Document 44 Filed 01/13/20 Page 7 of 8
I




    DATED this              day of        .2020,




                                                   Hon. Robert L. Pittman United States
                                                   District Judge

         Presented by:

         DATED: January 7, 2020




     ORDER    PAGE 2
          CASE NO. 1:15-cv-01130-RP
                                                                                                                                                                                                                                         -
                                                                                PRESS FIRMLY To SEAL                                                                                                                                                 PRIORITY MAIL
                                                                                                                                                                         PRESS FIRMLY TO SEAL                                                          FLAT RATE
                                                                                                                                                                                                                                                   POSTAGE REQUIRED
                                                                                                          UNITED STIITES
Case 1:18-cv-01130-RP Document 44 Filed 01/13/20 Page 8 of 8




                                                                                                        POSTiILbU   fl
                                                                                                                SERVI
                                                                    -

                                                                                                                                          %#
                                                                                                                                                          rigln: 84130
                                                                                                                                                                                                                      1FROM                                           -1
                                                                                                                                                          1/10120
                                                                                                                                                                                                                                    JkuVJ
                                                                    lb
                                                                    0
                                                                    C
                                                                                                                               $10.40                     8423601 30-02
                                                                                                                                                                                                         C\O1                                                   2Li
                                                                5
                                                                    0
                                                                                                                                                 2-AY
                                                                                                                                                                                                                                    rk             U'l
                                                                                                                 PRIORITY MAIL
                                                                3
                                                                a               PF                                                                         Lb 2.60 Os
                                                                0
                                                                3
                                                                0
                                                                                                                                                                1006
                                                                0
                                                                0                                    EXPECTE ELIVERY            AY:            01/13/20
                                                                0
                                                                3
                                                                                                     SHIP
                                                               lb
                                                                               Date of               TO:
                                                                                                         501 W 5TH ST
                                                               ID             NUSPSTI9                    STE1100
                                                                                internatic               AUSTIN TX 78701 -3812
                                                               'C
                                                               ID
                                                                                Limited I
                                                                              Pickupa USPS SIGNATURE TRACKING NUMBER                                                                                                                                            CU&T
                                                               ID               Order su
                                                                                When USE                                                                                                                                                     %ri       -c-ruJ
                                                                                declaratic                                                                                    schedule free
                                                                                * Domestl               lIlI                   II   lll    1% Ill               II I1
                                                                                                                                                                               kage Pickup,
                                                                                                                                                                               the QR code.
                                                                                                                                                                              'I                                  '5i:,l   W    £        STPEET
                                                                                                            9510 8143 0686 0010 2307 55                                       IEI                                 SJkT         iiOO
                                                                                                                                                                                                                  ,&c_              TE-L&c
                                                                              III 111111 IIIl
                                                                                 Psoffi
                                                                                                                                                                            S.COM/PICKUp
                                                                                                                                                                                                                                                                      _J
                                                                         * Domestic only.       w   For Domestic shipments, the maximum weight is 70 lbs.
                                                                                                                                                          For International shipments, the maximum
                                                                                                                                                                                                   Weight is 4 lbs.
